             Case 2:12-cv-00592-TLN-CKD Document 240 Filed 03/17/21 Page 1 of 1



                                                                                                 FILED
                                TO BE FILED ON PUBLIC DOCKET                                    Mar 17, 2021
                                                                                             CLERK, U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF CALIFORNIA

 To:              Chambers of Magistrate Judge Carolyn K. Delaney
                  via Courtroom Deputy Kyle Owen, kowen@cacd.uscourts.go\

 From:            Jackie Lee Brown, Guardian Ad Litem for Minor Plaintiffs

 Re:              Application for Order Authorizing Blocked Account Disbursement
                  Prasad v. County of Sutter, E.D. Cal. Case No. 2:12-cv-00592-TLN-CKD

                                          APPLICATION

         Pursuant to the procedure set forth in the relevant blocked account order entered under
 seal by the Court in this case and E.D. Cal. L.R. 202(f), court-appointed guardian ad /item Jackie
 Lee Brown hereby submits the following request for an order authorizing an interim
 disbursement of blocked account funds.

 Name (initials only) of minor plaintiff/blocked account beneficiary:

                                               [Full Name To Be Filed Under Seal]

 Bank Account Number:                    To Be Filed Under Seal

 Purpose(s) for which funds are requested:



Amount requested:                       --�--='--'' -[jJ)
                                            C()      =-==--=---·-'(D=-------------

Requested payee:                          JO.C�e_ Lee, �'(()\})'(\
Documentation supporting this request, if av ·     le, is attached (or filed under seal, as appropriate).

DATED:         oo\ C)7 \10'L\
                      j




      The Court hereby approves this request, and authorizes the withdrawal of the requested
amount from the indicated blocked account for disbursement to the payee identified above.

             IT IS SO ORDERED.


       March 17, 2021
DATED: --------
                                               Hon. Carolyn K. Delaney
                                               Magistrate Judge
                                               United States District Court
(12317052)
